Citation Nr: 1130374	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  10-37 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with ADHD and a history of adjustment disorder.

2.  Entitlement to an initial compensable rating for a right wrist disability.  

3.  Entitlement to service connection for hepatic steatosis/fatty liver, also claimed as hepatitis B.

4.  Entitlement to service connection for basal cell carcinoma residuals.



REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel



INTRODUCTION

The Veteran served on active duty from September 1989 to September 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The Board notes that in October 2009, the Veteran was awarded service connection for a cyst of the right wrist and assigned a noncompensable rating.  He timely filed a notice of disagreement.  It appears as though the RO has recharacterized the issue as entitlement to service connection for right carpal tunnel syndrome.  As will be more fully described in the remand below, the medical of evidence is insufficient regarding the Veteran's claimed right wrist disability and its symptoms.  Thus, the issue is best characterized as noted on the cover page of this decision.  

The issues of entitlement to service connection for a liver disability and entitlement to an increased rating for a right wrist disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  At a Travel Board hearing on March 7, 2011, the Veteran withdrew his appeal seeking an increased rating for his service-connected PTSD.  

2.  The Veteran's basal cell carcinoma is attributable to his period of active duty.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran on the issue of entitlement to an initial rating in excess of 30 percent for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for service connection for basal cell carcinoma residuals have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn appeal

The RO certified for appeal the issue of entitlement to an initial rating in excess of 30 percent for service-connected PTSD.  The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

At a Travel Board hearing on March 7, 2011, the Veteran withdrew his appeal seeking an increased rating for service-connected PTSD.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Hence, there is no allegation of error of fact or law for appellate consideration on this claim which is dismissed for lack of jurisdiction by the Board.

VCAA

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.  Any error in the failure to provide notice involving the downstream elements of rating and effective date is harmless at this time, and can be corrected by the RO following the Board's decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Service connection 

The Veteran seeks service connection for basal cell carcinoma.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).  

Malignant tumors are deemed to be a chronic diseases under 38 C.F.R. § 3.309(a) and, as such, service connection may be granted if the evidence shows that the disease manifest to a degree of ten percent or more within one year from the date of separation from service.  38 C.F.R. § 3.307.  

During service, the Veteran was treated for sun spots on his face, these were later diagnosed as basal cell carcinoma.  He was also noted to have actinic keratosis.  The Veteran reports current recurrence of the basal cell carcinoma, as well as scarring from the in-service excisions.  

In May 2009, the Veteran underwent a predischarge VA examination.  He advised that he underwent treatment for basal cell carcinoma of the head/scalp in 2000, and cells have been removed from his face 3 to 4 times since 2000.  The examiner noted that treatment is not complete, and the expected date of treatment was unknown.  The Veteran, however, had no treatment residuals, but noted the malignancy is still active.  Due to continuous treatment of the skin, the Veteran experiences facial itching, but no exudation, ulcer formation, shedding, or crusting.  There was no metastasis of skin cancer, and the Veteran denied any functional impairment.  

Physical examination revealed a scar located on the left upper temple from a recent excision measuring 3 cm by 3 cm.  The examiner confirmed the Veteran's basal cell carcinoma diagnosed and noted a recent lesion excision with pathology pending.  

Upon careful review of the competent medical evidence of record, the Board finds that the Veteran is entitled to service connection for basal cell carcinoma.  STRs reflect treatment for basal cell carcinoma, which is a malignant tumor.  Regardless of whether there are current residuals, the Veteran was diagnosed with a chronic disease (malignant tumor) which must be service-connected.  Notably, the May 2009 VA examiner opined that the malignancy may still be active and the post-service treatment records also reflect treatment for basal cell carcinoma.  See Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008) (holding that when a chronic disease is identified in service and at any time after service, service connection will be granted without the need for nexus evidence).  The claim, therefore, is granted.


ORDER

The claim of entitlement to an initial rating in excess of 30 percent for service-connected PTSD is dismissed without prejudice.

Service connection for basal cell carcinoma is granted, subject to the laws and regulations governing the award of monetary benefits.  



REMAND

Upon preliminary review of the evidence of record, and in light of the VCAA, the Board finds that further evidentiary development is necessary regarding the Veteran's increased rating claim for a right wrist disability and claim of service connection for a liver disability.  


Right wrist disability

The Board notes that the Veteran is currently assigned a noncompensable rating for his service-connected residuals of a cyst on the right wrist.  

In July 2001, the Veteran underwent right wrist triangular fibrocartilage complex (TFCC) debridement arthroscopy.  He advised that strength and mobility returned to his right wrist following the procedure.  Treating personnel indicated that the Veteran had TFCC ligament tear and lunotriquetral tear.  

During the Veteran's May 2009 VA examination, he reported being diagnosed as having carpal tunnel syndrome of the right wrist, existing since 2001.  The Veteran reported pain, but without functional impairment.  He believed it was due to injury occurring after many years of push-ups, among other activities.  

Physical examination revealed tenderness and volar cyst on the right wrist (1 cm by 1 cm), that was raised and round.  There were no signs of edema, effusion, weakness, redness, heat, or guarding of movement.  Range of motion testing was within normal limits.  X-ray of the right wrist revealed findings within normal limits.  

Neurological testing revealed sensory and motor function of the right upper extremity within normal limits.  The examiner noted that Tinel's sign and Phalen's test were both negative.  He did not, however, undergo an EMG of the right wrist.  The examiner diagnosed the Veteran as having a right wrist cyst, with subjective tenderness.  

Post-service VA treatment records note tenosynovitis of the right wrist with the onset of November 2009.  The Veteran denied trauma or injury.  In December 2009, the Veteran reported right wrist pain for the past 4 to 6 months, and recalled having some sort of procedure performed on the right wrist with a needle.  He did not recall the name of the procedure, but a scar was present.  VA treatment records also reflect notations of deQuervain's tenosynovitis of the right wrist.  

X-rays of the right wrist taken in December 2009 revealed no evidence of acute fracture or dislocation.  The scaphoid bone was intact.  There was no evidence of widening of the scapholunate joint or lunotriquetral joint.  No sclerotic or lytic bony lesion.  The distal radius and ulna are intact.  The radiologist's impression was no acute process noted and the right wrist was within normal limits.  

During the Veteran's March 2011 hearing, he reported increased symptoms-including pain, weakness, and numbness.  He essentially testified to a worsening of his symptoms.  

In light of the Veteran's credible testimony to experiencing weakness, numbness, and increased pain in the right wrist, the Board finds that a VA examination is necessary to determine the current severity of this disability.  The Board recognizes that the Veteran is currently service connected for a cyst of the right wrist, but notes that no EMG testing was conducted at his VA examination to determine if these symptoms were indicative of carpal tunnel syndrome of the right wrist.  Thus, it is also requested that the VA examiner address the Veteran contentions that he has carpal tunnel syndrome of the right wrist attributable to his period of active duty.  

Liver disability

The Veteran seeks service connection for a disability of the liver.  

STRs show no treatment for a liver disability, and they show no diagnosis of hepatitis B.  He was treated for a viral syndrome, but this was not identified as hepatitis.  

During the Veteran's May 2009 predischarge VA examination, he was noted to have hepatic steatosis fatty liver since 2006.  The examiner indicated that the Veteran had no history of hepatitis, and his fatty liver did not cause any disability or functional impairment.  

Physical examination of the abdomen revealed no tenderness or abnormality, and there was no indication of liver disease.  The examiner made no findings of liver enlargement.  Diagnostic testing revealed liver function tests within normal limits, and hepatitis panel testing was negative for hepatitis A antibody, hepatitis B surface antigen, hepatitis B core antibody, and hepatitis C.  Ultimately, the examiner could not diagnose the Veteran's claimed liver disability because no ultrasound was performed.  The examiner noted, however, that all liver function labs and hepatitis screens were negative except for ALT with a value of 61 (normal value is 60).  

During the Veteran's March 2011 Travel Board hearing, he reported being diagnosed as having hepatitis B sometime in 2000.  He reports that he is currently being treated for hepatitis B.  The Veteran believes he was exposed to hepatitis B while stationed in Korea.  

The Board finds that the May 2009 VA examination was incomplete inasmuch as the Veteran was not afforded an ultrasound to determine any pathology of the liver.  The examiner indicated that he was unable to provide a diagnosis absent an ultrasound.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that a remand is necessary for a VA examination to be scheduled and an opinion obtained as to whether any currently diagnosed disability of the liver is attributable to his period of active duty.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding and relevant clinical records as identified by the Veteran and associate them with the claims file.  

2.  Schedule the Veteran for appropriate examination for the purpose of determining the nature and severity of his service-connected right wrist disability as well as whether he manifests any symptoms associated with carpal tunnel syndrome.  All indicated tests and studies should be performed-including an EMG, if indicated.  The claims folder and a copy of this remand must be made available to the examiner prior to the examination for review.  After physically evaluating the Veteran, the medical examiner should address the following questions, to the best of his/her medical knowledge:

a. Are the Veteran's complaints of numbness, pain, tingling, and weakness in the right hand attributable to his service-connected right wrist cyst and/or in-service TFCC debridement arthroscopy?  If so, is it related to a specific nerve and to what extent?  

b. Does the Veteran have carpal tunnel syndrome of the right wrist?  If so, is it at least as likely as not related to the Veteran's military service-including the in-service TFCC debridement arthroscopy?

3.  Schedule the Veteran for appropriate examination to determine the actual diagnosis and probable etiology of the claimed liver disorder.  

The examiner is requested to obtain an ultrasound of the abdomen in determining whether any liver disorder is present.  Following examination and any testing deemed necessary and appropriate, the examiner should provide a diagnosis for the claimed liver disorder and provide opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that such disorder is causally related to an event during service?  The examiner is also asked to comment on the Veteran's contention that he currently has hepatitis B.  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

The examiner is also requested to provide a rationale for any opinion expressed.  If the examiner finds it impossible to provide any requested opinion without resort to pure speculation, he or she should so indicate and provide the reason(s) why speculation is required.

4.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


